J-S17005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

DEAN PLETZ

                            Appellant                        No. 2058 WDA 2014


             Appeal from the Judgment of Sentence July 16, 2014
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0000387-2013


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                       FILED FEBRUARY 17, 2016

       Appellant, Dean Pletz, appeals from the judgment of sentence entered

in the Allegheny County Court of Common Pleas, following his guilty plea to

eight (8) counts of robbery, two (2) counts of receiving stolen property, and

one (1) count each of burglary, theft by unlawful taking, unauthorized use of

automobiles, firearms not to be carried without a license, and persons not to

possess firearms.1 Appellant entered his guilty plea on April 7, 2014. On

July 16, 2014, the court sentenced Appellant to concurrent terms of (10) to

twenty    (20)    years’    imprisonment       for   seven   of   Appellant’s   robbery

convictions, pursuant to the mandatory minimum statute at 42 Pa.C.S.A. §
____________________________________________


1
  18 Pa.C.S.A. §§ 3701(a)(1)(ii), 3701(a)(1)(iv), 3925, 3502, 3921(a),
3928(a), 6106(a)(1), 6105(a)(1), respectively.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S17005-16


9714(a)(1).    The court imposed no further penalty for the remaining

offenses.   Appellant timely filed a post-sentence motion on July 21, 2014,

which the court denied on November 19, 2014.        On December 19, 2014,

Appellant timely filed a notice of appeal. The court ordered Appellant to file

a Pa.R.A.P. 1925(b) statement, and Appellant timely complied.

      For sentences on second or subsequent offenses, 42 Pa.C.S.A. § 9714

sets forth a mandatory minimum sentence of ten (10) years’ imprisonment

where a defendant has previously been convicted of a crime of violence.

See 42 Pa.C.S.A. § 9714(a)(1).     Section 9714(d) states that the statute’s

provisions shall not be an element of the crime, and that the accuracy of the

defendant’s prior record, if contested, shall be determined by the court at

sentencing by a preponderance of the evidence.          See 42 Pa.C.S.A. §

9714(d).

      In Alleyne v. United States, ___ U.S. ___, 133 S.Ct. 2151, 186

L.Ed.2d 314 (2013), the U.S. Supreme Court expressly held that any fact

that increases the mandatory minimum sentence for a crime is considered

an element of the crime to be submitted to the fact-finder and found beyond

a reasonable doubt. Id. The Alleyne Court, however, carved out a narrow

exception where a defendant’s prior conviction is the “fact” triggering

application of a mandatory minimum sentence. Id. at ___ n.1, 133 S.Ct. at

2160 n.1, 186 L.Ed.2d at ___ n.1. See also Commonwealth v. Reid, 117

A.3d 777 (Pa.Super. 2015) (explaining Alleyne did not overturn existing


                                    -2-
J-S17005-16


precedent that prior convictions are sentencing factors and not elements of

offenses; Section 9714 enumerates mandatory minimum sentences based

on prior convictions, and is constitutional under Alleyne; court’s imposition

of   mandatory   minimum    sentence   under   Section   9714   was   lawful);

Commonwealth v. Miller, 102 A.3d 988, 995 n.5 (Pa.Super. 2014)

(explaining fact of prior conviction does not need to be submitted to fact-

finder and found beyond reasonable doubt; Alleyne allows mandatory

minimum sentence based on fact of prior conviction).

      Instantly, the court imposed concurrent ten-year mandatory minimum

sentences for seven of Appellant’s robbery convictions. Appellant does not

dispute, and the record shows, that he has a prior conviction for a crime of

violence in 1993.   Based on Appellant’s prior conviction for a crime of

violence, the court’s imposition of the mandatory minimum sentences per

Section 9714 was lawful under Alleyne and its progeny.          See Alleyne,

supra; Reid, supra; Miller, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016

                                    -3-
J-S17005-16




              -4-